UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-6188




In Re:       MARK T. MANUEL, JR.,

                                                          Petitioner.




                   On Petition for Writ of Mandamus.
                         (2:03-cr-00171-RAJ-1)


Submitted:    May 10, 2006                    Decided:   May 31, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mark T. Manuel, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mark T. Manuel, Jr., petitions for writ of mandamus,

alleging he should be released pending the resolution of his 28

U.S.C. § 2255 (2000) motion.   He seeks an order from this court

setting aside the district court’s denial of his motion for bail

pending appeal.   The district court denied relief on Manuel’s

§ 2255 motion by order entered April 27, 2006. Therefore, although

we grant leave to proceed in forma pauperis, we deny the mandamus

petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -